                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                     IN ADMIRALTY


    In the Matter of The Complaint

                   of                                  CIVIL ACTION NO: 6:18-cv-03339-MDH

    Branson Duck Vehicles, LLC, as Owner; and
    Ripley Entertainment, Inc., as Owner pro hac
    vice of the STRETCH DUCK 07 for
    Exoneration from or Limitation of Liability

                         ORDER OF DISMISSAL WITH PREJUDICE

          Before the Court is claimants Judith Williams, Robert Damian Williams, Ina-Robin

Williams, and Ilena Williams’ Motion to Voluntarily Dismiss with Prejudice their causes of action

in this case1 only against Defendants Ripley Entertainment, Inc. and Branson Duck Vehicles, LLC.

(Doc. 285).

          After reviewing the record before this Court, the Court hereby GRANTS the motion and

dismisses Claimants’ causes of action raised herein only against Defendants Ripley Entertainment,

Inc. and Branson Duck Vehicles, LLC, including any rights of appeal, with prejudice, with each

party to bear their own costs and attorneys’ fees.

IT IS SO ORDERED.

Dated: October 21, 2019
                                                        _/s/ Douglas Harpool________________
                                                        DOUGLAS HARPOOL
                                                        UNITED STATES DISTRICT JUDGE




1
    Doc. No. 52.


                                                   1
           Case 6:18-cv-03339-MDH Document 290 Filed 10/21/19 Page 1 of 1
